Marshall, J.
Tbe sole question presented in this case is: Were plaintiffs entitled to a lien for their services in hauling tbe manufactured products from the sawmill to tbe village of Hayward, under sec. 3329, Stats. (1898), providing tbat “any person who shall do or perform any labor or services in cutting, hauling, running, felling, piling, driving, rafting, booming, cribbing, towing, sawing, peéling or manufacturing into lumber or timber any logs, timber, stave-bolts, staves, pulp wood, cordwood, railroad ties, piling, telegraph poles, telephone poles, fence posts, paving timber, tan or other barks, or in preparing wood for or manufacturing charcoal shall have a lien upon such material for tbe amount due or to become due for such labor or services. ...”
Tbe language of tbe statute provides for a lien upon lumber “material” for tbe labor of producing tbe same from saw logs. Otherwise no lien is given thereon. Tbe complete process of manufacturing logs into lumber ordinarily includes tbe work of placing tbe lumber in the sawmill yard in piles but not tbat of transporting tbe same from tbe yard to market. Such process is ended at the point in tbe mill yard from which it is designed tbat tbe lumber shall be taken to enter into consumption. Tbat seems unmistakable without tbe aid of any judicial authority, but it has elsewhere been so held as indicated by Villenuve v. Sines, 92 Mich. 556, 52 N. W. 1007, cited to our attention by respondent’s counsel. Appellants’ counsel refer to McGinley v. Laycock, 94 Wis. 205, 68 N. W. 871, as an instance where work of hauling lumber was recog*10nized as lienable. That is a mistake. No question as to the lienable character of such work was there involved; the plaintiff’s work was all performed on the lumber in the mill yard and no part of it consisted in hauling lumber.
If there is any distinction between hauling timber and hauling lumber manufactured from saw logs as regards the lien-able character of the work, and if the product in question other than boards and planks should be classed as timber, it is immaterial in this case since there was no proof as to the amount of such timber. Where a lien is claimed for the amount due for labor, part of which is lienable and part not lienable, and there is no proof produced so that the one can be separated from the other with reasonable certainty, the entire claim for a lien must be denied. Glover v. Hynes L. Co. 94 Wis. 457, 69 N. W. 62.
By Ihe Court. — The judgment is affirmed.